
	
		I
		111th CONGRESS
		1st Session
		H. R. 2783
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part D of title IV of the Social Security Act to
		  repeal a fee imposed by States on certain child support
		  collections.
	
	
		1.Short titleThis Act may be cited as the
			 Elimination of the Single Parent Tax
			 Act of 2009.
		2.Repeal of
			 requirement that States impose mandatory fee for successful child support
			 collection for family that has never received TANFSection
			 454(6)(B) of the Social Security Act (42 U.S.C. 654(6)(B)) is amended—
			(1)by striking (i);
			(2)by striking
			 and at the end of clause (i);
			(3)by striking clause
			 (ii); and
			(4)by redesignating
			 subclauses (I) and (II) of clause (i) as clauses (i) and (ii),
			 respectively.
			
